Case 8:20-cv-00043-SB-ADS Document 192-40 Filed 05/14/21 Page 1 of 5 Page ID
                                 #:4000




Summary Judgment Ex. 59
Case 8:20-cv-00043-SB-ADS Document 192-40 Filed 05/14/21 Page 2 of 5 Page ID
                                 #:4001
Case 8:20-cv-00043-SB-ADS Document 192-40 Filed 05/14/21 Page 3 of 5 Page ID
                                 #:4002
Case 8:20-cv-00043-SB-ADS Document 192-40 Filed 05/14/21 Page 4 of 5 Page ID
                                 #:4003
Case 8:20-cv-00043-SB-ADS Document 192-40 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:4004
